Exhibit 10.2

TEAM, INC.

Stock Unit Agreement

Participant Name:

Date of Grant:

Dollar Value on Grant Date:

Number of Stock Units:

TEAM, INC., (the “Company”), is pleased to grant you Stock Units representing
the right to receive shares of the Company’s Common Stock (“Shares”), subject to
the terms and conditions of the Team, Inc. 2006 Stock Incentive Plan (the
“Plan”) and as described below. The number of Stock Units that are awarded to
you is stated above. Each Stock Unit represents the right to receive one Share.
As a material inducement to the Company to grant you this Award, you agree to
the following terms and conditions. You agree that you are not otherwise
entitled to this Award, that the Company is providing you this Award in
consideration for your promises and agreements below, and that the Company would
not grant you this Award absent those promises and agreements.

1. Vesting — The Company will issue you one Share for each vested Stock Unit to
be delivered on the applicable vesting date or as soon as administratively
practicable thereafter. The Stock Units will vest, and you will receive Shares,
in accordance with the following schedule:

 

Number of Stock Units

  

Date

          25%

  

          25%

  

          25%

  

          25%

  

In the event of a Change of Control of the Company or if you experience a
Termination of Employment (as defined below and in the Plan) by reason of your
death, all Stock Units will vest immediately and automatically.

In the event ownership or issuance of Shares is not feasible due to applicable
foreign exchange controls, securities regulations, tax laws, or other provisions
of applicable law, as determined by the Company in its sole discretion, you
shall receive cash proceeds in an amount equal to the value of the Shares
otherwise distributable to you net of amounts withheld in satisfaction of the
requirements of Paragraph 4 below.

2. Expiration — In the event of your Termination of Employment (as defined below
and in the Plan) for any reason other than your death, any Stock Units that have
not vested will expire at that time.

As used herein, the term “Employment” means your regular full-time or part-time
employment with the Company or any of its Affiliates, and the term “Employer”
means the Company (if you are employed by the Company) or the Affiliate of the
Company that employs you.

3. Rights as a Stockholder — You will have no rights as a stockholder with
respect to Shares that may be received by you pursuant to this Agreement until
those Shares are issued and registered in your name on the books of the
Company’s transfer agent. You will have no rights to receive dividend equivalent
payments with respect to Shares that may be received by you pursuant to this
Agreement.



--------------------------------------------------------------------------------

4. Agreement With Respect to Taxes — You are obligated to pay any taxes that are
required to be withheld by the Company or your Employer related to this Award.
As a condition of the receipt of this Award, prior to the vesting of the Stock
Units you agree to make such arrangements as the Company may require in order to
satisfy any federal, state, local or foreign withholding tax obligations that
the Company, in its sole discretion, determines may arise in connection with the
receipt of an Award or the issuance of Shares (the “Tax Obligations”). You
understand that the Company shall not be required to issue any Shares to you
under the Plan unless and until such Tax Obligations are satisfied.

The Company intends, and you hereby authorize the Company, to satisfy the Tax
Obligations by withholding from the vested Stock Units the number of full Shares
having an aggregate market value at that time of vesting equal to the amount the
Company determines are equal to the Tax Obligations, with the remainder to be
satisfied by withholding from your wages or other cash compensation payable by
the Company or your Employer. To the extent the Company determines that the
number of Stock Units or Shares withheld pursuant to this Paragraph is
insufficient to satisfy such Tax Obligations, you hereby authorize the Company
or your Employer to deduct from your compensation the additional amounts
necessary to fully satisfy the Tax Obligations. If the Company chooses not to
deduct such amount from your compensation, you agree to pay the Company, in cash
or by check, the additional amount necessary to fully satisfy the Tax
Obligations. You agree to take any further actions and execute any additional
documents as may be necessary to effectuate the provisions of this Paragraph.

For Employees employed at international (non-US) locations:

The Company or your Employer will assess its requirements regarding tax, social
insurance and any other payroll tax (“Tax-Related Items”) withholding and
reporting in connection with the Stock Units or Shares. These requirements may
change from time to time as laws or interpretations change. Regardless of the
actions of the Company or your Employer in this regard, Employee hereby
acknowledges and agrees that the ultimate liability for any and all Tax-Related
Items is and remains his or her responsibility and liability and that the
Company and your Employer make no representations nor undertakings regarding
treatment of any Tax-Related Items in connection with any aspect of the grant of
Stock Units and do not commit to structure the terms of the grant or any aspect
of the Stock Units to reduce or eliminate the Employee’s liability regarding
Tax-Related Items. In the event that the Company or your Employer must withhold
any Tax-Related Items as a result of the grant or vesting of the Stock Units,
Employee agrees to make arrangements satisfactory to the Company or your
Employer to satisfy all withholding requirements. Employee authorizes the
Company or your Employer to withhold all applicable Tax-Related Items legally
due from the Employee from his or her wages or other cash compensation paid him
or her by the Company or your Employer.

5. Section 409A—Notwithstanding any other provision of the Plan or this
Agreement, the Plan and this Agreement shall be construed or deemed to be
amended as necessary to comply with the requirements of Section 409A of the Code
to avoid taxation under Section 409A(a)(1) of the Code. The Compensation
Committee of the Board of Directors of the Company (the “Committee”), in its
sole discretion, shall determine the requirements of Section 409A of the Code
applicable to the Plan and this Agreement and shall interpret the terms of the
Plan and this Agreement consistently therewith. Under no circumstances, however,
shall the Company have any liability under the Plan or this Agreement for any
taxes, penalties or interest due on amounts paid or payable pursuant to the Plan
or this Agreement, including any taxes, penalties or interest imposed under
Section 409A(a)(1) of the Code.

6. Return of Share Value — By accepting this Award, you agree that if the
Company determines that you engaged in “Conduct Detrimental to the Company” (as
defined below) during your Employment or during the one-year period following
the termination of your Employment, you shall be required, upon demand, to
return to the Company, in the form of a cash payment, certain share value
(“Returnable Share Value”). For purposes of this provision, “Returnable Share
Value” means a cash amount equal to the gross value of the Shares that were
issued to you in the one-year period prior to the Company’s determination that
you engaged in Conduct Detrimental to the Company pursuant to this Agreement,
determined as of the date such Shares were issued to you and using the Fair
Market Value (as defined in the Plan) of Team Common Stock on that date. You
understand and agree that the repayment of the Returnable Share Value is in
addition to and separate from any other relief available to the Company due to
your Conduct Detrimental to the Company.



--------------------------------------------------------------------------------

For purposes of this Agreement, you will be considered to have engaged in
“Conduct Detrimental to the Company” if:

(1) You engage in Serious Misconduct (whether or not such serious misconduct is
discovered by the Company prior to the termination of your Employment);

(2) You breach your obligations to the Company with respect to confidential and
proprietary information or trade secrets;

(3) You compete with the Company (as described below); or

(4) You solicit the Company’s employees (as described below).

For purposes of this provision, “Serious Misconduct” shall mean embezzlement or
misappropriation of Company funds, commission of an illegal act or the willful
failure to comply with the policies and procedures of the Company as determined
by the Committee, in its sole discretion.

For purposes of this provision, you shall be deemed to “compete” with the
Company if you, directly or indirectly:

• Are a principal, owner, officer, director, shareholder or other equity owner
(other than a holder of less than 5% of the outstanding shares or other equity
interests of a publicly traded company) of a Direct Competitor (as defined
below);

• Are a partner or joint venture in any business or other enterprise or
undertaking with a Direct Competitor; or

• Serve or perform work (including consulting or advisory services) for a Direct
Competitor that is similar in a material way to the work you performed for the
Company in the twelve months preceding the termination of your Employment.

You understand and agree that this provision does not prohibit you from
competing with the Company but only requires repayment of Returnable Share Value
in the event of such competition.

For purposes of this provision, you shall be deemed to “solicit the Company’s
employees” if you, directly or indirectly, solicit, recruit, advise, attempt to
influence or otherwise induce or persuade, directly or indirectly (including
encouraging another person to influence, induce or persuade), any person
employed by the Company or any of its Affiliates to leave the employ of the
Company or any of its Affiliates (except for those actions that are within the
scope of your Employment that are taken on behalf of the Company or its
Affiliates).

The term “Direct Competitor” means any entity, or other business concern that
offers or plans to offer products or services that are materially competitive
with any of the products or services being manufactured, offered or marketed, or
that are actively developed, by the Company as of the date your Employment ends.

7. Transferability — The Stock Units are not transferable except as described in
this Paragraph, and the provisions of this Paragraph shall apply notwithstanding
any other provision herein to the contrary. The Stock Units are transferable by
will or the laws of descent and distribution and the Stock Units may be
transferred under a domestic relations order in settlement of marital property
rights.

8. Incorporation of Plan — This Award is granted under the Plan and is governed
by the terms of the Plan in addition to the terms and conditions stated herein.
All terms used herein with their initial letters capitalized shall have the
meanings given them in the Plan unless otherwise defined herein. A copy of the
Plan has been provided to you with this Award and is available upon request from
the Company’s General Counsel. You acknowledge that you have received and read a
copy of the Plan and this Award agreement and you agree to comply with all laws,
rules and regulations applicable to the grant of this Award and the issuance or
sale of the Shares. Any Shares of Common Stock that are issued pursuant to this
Agreement shall be made available from authorized but unissued shares of Common
Stock or from treasury shares.



--------------------------------------------------------------------------------

9. Notice — You agree that notices may be given to you in writing either at your
home address as shown in the records of the Company or your Employer, or by
electronic transmission (including e-mail or reference to a website or other
URL) sent to you through the Company’s normal process for communicating
electronically with its employees.

10. No Right to Continued Employment — The granting of Stock Units does not
confer upon you any right to expectation of employment by, or to continue in the
employment of, your Employer.

11. Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation — By accepting this Agreement and the grant of the Stock Units
evidenced hereby, you expressly acknowledge that (a) the Plan is discretionary
in nature and may be suspended or terminated by the Company at any time; (b) the
grant of Stock Units is a one-time benefit that does not create any contractual
or other right to receive future grants of Stock Units, or benefits in lieu of
Stock Units; (c) all determinations with respect to future grants, if any,
including the grant date, the number of Stock Units granted and the vesting
dates, will be at the sole discretion of the Company; (d) your participation in
the Plan is voluntary; (e) Stock Units are not part of normal or expected
compensation for any purpose, and are not to be used for calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments, and you
waive any claim on such basis; (f) the grant of an equity interest in the
Company gives rise to the Company’s need (on behalf of itself and its
stockholders) to protect itself from Conduct Detrimental to the Company, and
your promises described in Paragraph 6 (Return of Share Value) above are
designed to protect the Company and its stockholders from Conduct Detrimental to
the Company; (g) vesting of Stock Units ceases upon termination of Employment
for any reason except as may otherwise be explicitly provided in the Plan
document or in this Agreement; (h) the future value of the Stock Units is
unknown and cannot be predicted with certainty; and (i) you understand,
acknowledge and agree that you will have no rights to compensation or damages
related to Stock Units or Shares in consequence of the termination of your
Employment for any reason whatsoever and whether or not in breach of contract.

12. Data Privacy Consent — As a condition of the grant of the Stock Units, you
consent to the collection, use and transfer of personal data as described in
this paragraph. You understand that the Company and its Affiliates hold certain
personal information about you, including your name, home address and telephone
number, date of birth, social security number, salary, nationality, job title,
any ownership interests or directorships held in the Company or its Affiliates
and details of all Stock Units, Shares, stock options or other equity awards
awarded or cancelled (“Data”). You further understand that the Company and its
Affiliates will transfer Data among themselves as necessary for the purposes of
implementation, administration and management of your participation in the Plan,
and that the Company and any of its Affiliates may each further transfer Data to
any third parties assisting the Company in the implementation, administration
and management of the Plan. You understand that these recipients may be located
in the European Economic Area or elsewhere, such as the United States or Canada.
You authorize them to receive, possess, use, retain and transfer such Data as
may be required for the administration of the Plan or the subsequent holding of
shares of Common Stock on your behalf, in electronic or other form, for the
purposes of implementing, administering and managing your participation in the
Plan, including any requisite transfer to a broker or other third party with
whom you may elect to deposit any shares of Common Stock acquired under the
Plan. You understand that you may, at any time, view such Data or require any
necessary amendments to it.

13. Governing Law and Venue — This Agreement and the Plan shall be governed by,
and construed in accordance with, the laws of the State of Texas, United States
of America. The venue for any and all disputes arising out of or in connection
with this Agreement shall be Harris County, Texas, United States of America, and
the courts sitting exclusively in Harris County, Texas, United States of America
shall have exclusive jurisdiction to adjudicate such disputes. Each party hereby
expressly consents to the exercise of jurisdiction by such courts and hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection that it may now or hereafter have to such
laying of venue (including the defense of inconvenient forum).



--------------------------------------------------------------------------------

14. Effect of Invalid Provisions — If any of the promises, terms or conditions
set forth herein are determined by a court of competent jurisdiction to be
unenforceable, any Stock Units that have not vested as described above will
expire at that time and you agree to return to the Company an amount of cash
equal to the Fair Market Value (as defined in the Plan) of all Shares
theretofore issued to you pursuant to this Agreement, determined as of the date
such Shares were issued.

15. Acceptance of Terms and Conditions — This Award will not be effective and
you may not take action with respect to the Stock Units or the Shares until you
have acknowledged and agreed to the terms and conditions set forth herein in the
manner prescribed by the Company.

Awarded subject to the terms and conditions stated above:

 

 

TEAM, INC. By:       André C. Bouchard   Senior Vice President, Administration,
General Counsel & Secretary

 

ACCEPTED AND AGREED: PARTICIPANT By:    

Printed Name:     Date Signed:    

 

 